DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 filed on September 08, 2021 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0099223 A1, "Zhang") in view of Matsumura et al. (US 2022/0022207 A1, hereinafter "Matsumura").
Regarding claim 1, Zhang discloses a method of wireless communication performed by a user equipment (UE), comprising:
transmitting, to a base station, a first reported beam switch timing value and a second reported beam switch timing value (Zhang, [0083] the wireless device may provide an indication to the cellular base station of an antenna panel activation delay applicable to the wireless device. The antenna panel activation delay indication may include a value indicative of a minimal length of time that the wireless device needs to activate an antenna panel of the wireless device that is not already active (i.e. first reported beam switch timing). the wireless device may provide an additional indication explicitly indicating a minimal length of time that the wireless device requests between scheduling a communication and performing a communication when the wireless device does not need to activate an antenna panel of the wireless device (i.e. second reported beam switch timing));
receiving, from the base station, downlink control information (DCI) associated with an aperiodic channel state information reference signal (CSI-RS) (Zhang, [0122, 0124] receive downlink control information scheduling a transmission from the cellular base station, the transmission comprises one of: an aperiodic channel state information reference signal (CSI-RS) transmission for tracking; an aperiodic CSI-RS transmission for CSI acquisition; an aperiodic CSI-RS transmission for beam management; or a physical downlink shared channel (PDSCH) transmission) ; and
receiving, from the base station, the aperiodic CSI-RS based at least in part on applying a beam indicated in the DCI in accordance with one of the first reported beam switch timing value or the second reported beam switch timing value, the one of the first reported beam switch timing value or the second reported beam switch timing value being based at least in part on one or more of whether a repetition is associated with the aperiodic CSI-RS (Zhang, [0122, 124] receive downlink control information scheduling a transmission from the cellular base station, wherein the transmission is scheduled at a delay of at least the antenna panel activation delay of the wireless device after the downlink control information is received. the transmission comprises one of: an aperiodic channel state information reference signal (CSI-RS) transmission for tracking [0099] When repetition for aperiodic CSI-RS is configured to be "on", the cellular base station may assume that additional delay is required by the wireless device for the aperiodic CSI-RS communication and [0102] CSI-RS tracking may use panel already activated, the cellular base station may assume that no additional delay is required by the wireless device for the aperiodic CSI-RS communication).
Zhang does not explicitly disclose whether tracking reference signal (TRS) information is configured for the UE.
Matsumura from the same field of endeavor discloses receiving, from the base station, the aperiodic CSI-RS based at least in part on applying a beam indicated in the DCI in accordance with one of the first reported beam switch timing value or the second reported beam switch timing value, the one of the first reported beam switch timing value or the second reported beam switch timing value being based at least in part on one or more of whether tracking reference signal (TRS) information is configured for the UE (Matsumura, [0069, 71-73] when the scheduling offset of the AP-CSI-RS is greater than or equal to the beam switch timing reported by the UE, and when the value of the reported beam switch timing is any of 14, 28 and 48, the UE may expect to apply the QCL assumption in the indicated TCI state for the AP-CSI-RS resource in the CSI trigger state indicated by the CSI trigger field of the DCI. timeDurationForQCL may take a value such as 7, 14, or 28 symbols, the QCL assumption of another DL signal described above may be applied to the AP-CSI-RS only when an NZP CSI-RS resource set that specifies the AP-CSI RS resource does not have higher layer parameters "trs-Info" and "repetition"; In the NZP CSI-RS resource set in which trs-Info is set to true (i.e. TRS is configured), it is sufficient if antenna ports of all NZP CSI-RS resources in the resource set are the same. The NZP CS I-RS resource set in which repetition is set to off need not be assumed by the UE that the NZP CSI-RS resource in the resource set is transmitted by the same downlink spatial domain transmission filter).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified antenna panel switching disclosed by Zhang and tracking reference signal transmission disclosed by Matsumura with a motivation to make this modification in order to dynamically trigger CSI reporting while efficiently using RS resources and uplink channel resources (Matsumura, [0057]).	
Regarding claim 2, Zhang discloses wherein the first reported beam switch timing value or the second reported beam switch timing value indicates a minimum quantity of symbols between the DCI and the aperiodic CSI-RS (Zhang, [0083] the wireless device may provide an indication to the cellular base station of an antenna panel activation delay applicable to the wireless device. The antenna panel activation delay indication may include a value indicative of a minimal length of time that the wireless device needs to activate an antenna panel of the wireless device that is not already active (i.e. first reported beam switch timing)).
Regarding claim 3, Zhang discloses wherein the DCI schedules the aperiodic CSI-RS (Zhang, [0122, 0124] receive downlink control information scheduling a transmission from the cellular base station, the transmission comprises one of: an aperiodic channel state information reference signal (CSI-RS) transmission for tracking; an aperiodic CSI-RS transmission for CSI acquisition; an aperiodic CSI-RS transmission for beam management; or a physical downlink shared channel (PDSCH) transmission).
Regarding claim 4, Zhang discloses the first reported beam switch timing value is one of 224 or 336 symbols (Zhang, [0097] the UE reports a value for the beamSwitchingTiming parameter that is above a certain threshold ( e.g., a value of 224 or 336 symbols, as one possibility)); and
the second reported beam switch timing value is one of 14, 28, or 48 symbols (Zhang, [0097] Indication of a value for the beamSwitchingTiming parameter that is above the specified threshold may also implicitly indicate a minimal scheduling offset value (e.g., one of {14, 28, 42}).
Regarding claim 5, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the first reported beam switch timing value based at least in part on the TRS  configuration not being configured for the UE and the repetition being on for the aperiodic CSI-RS (Zhang, [0099, 102] When repetition for aperiodic CSI-RS is configured to be "on", if the number of scheduled CSI-RS resources is greater than the number of beams per beam group supported by the UE, the cellular base station may assume that additional delay is required by the wireless device for the aperiodic CSI-RS communication in order to account for antenna panel activation).
Regarding claim 6, Zhang discloses performing a UE beam refinement based at least in part on the aperiodic CSI-RS (Zhang, [0101] determining a scheduling offset for an aperiodic CSI-RS transmission for beam management, according to some embodiments, if the triggered CSI transmission includes CSI-RS for UE beam refinement).
Regarding claim 7, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the second reported beam switch timing value based at least in part on the TRS configuration being configured for the UE (Zhang, [0102] aperiodic CSI-RS for tracking, as one possibility, it may be possible for a cellular base station to simply assume that no additional delay for antenna panel activation is required by a UE).
Regarding claim 8, Zhang discloses wherein the aperiodic CSI-RS serves as a TRS for the UE (Zhang, [0088] for an aperiodic channel state information reference signal (CSI-RS) transmission for tracking).
Regarding claim 9, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the second reported beam switch timing value based at least in part on the TRS configuration not being configured for the UE and the repetition being off for the aperiodic CSI-RS (Zhang, [0102] In not all of the conditions evaluated in step 1002 are valid, in 1006, the cellular base station may determine that the UE may not require additional time for antenna panel activation (i.e. second reported beam switch timing value)).
Regarding claim 10, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the second reported beam switch timing value based at least in part on the TRS configuration not being configured for the UE and the repetition not being configured for the aperiodic CSI-RS (Zhang, [0102] In not all of the conditions evaluated in step 1002 are valid, in 1006, the cellular base station may determine that the UE may not require additional time for antenna panel activation (i.e. second reported beam switch timing value)).
Regarding claim 11, Zhang discloses transmitting, to the base station, channel state information (CSI) feedback based at least in part on the aperiodic CSI-RS (Zhang, [0124] an aperiodic CSI-RS transmission for CSI acquisition).
Regarding claim 12, Zhang discloses comprising receiving, from the base station, a high layer parameter, wherein the first reported beam switch timing value is based at least in part on the high layer parameter (Zhang, [0097] As one possibility, a 'beamSwitchingTiming' parameter may be defined and reported by a wireless device, for example when providing UE capability information, using RRC signaling (i.e. high layer), and/or in any of various other ways).
Regarding claim 13, Zhang discloses a method of wireless communication performed by a base station, comprising:
receiving, from a user equipment (UE), a first reported beam switch timing value and a second reported beam switch timing value (Zhang, [0083] the wireless device may provide an indication to the cellular base station of an antenna panel activation delay applicable to the wireless device. The antenna panel activation delay indication may include a value indicative of a minimal length of time that the wireless device needs to activate an antenna panel of the wireless device that is not already active (i.e. first reported beam switch timing). the wireless device may provide an additional indication explicitly indicating a minimal length of time that the wireless device requests between scheduling a communication and performing a communication when the wireless device does not need to activate an antenna panel of the wireless device (i.e. second reported beam switch timing));
transmitting, to the UE, downlink control information (DCI) associated with an aperiodic channel state information reference signal (CSI-RS) (Zhang, [0122, 0124] receive downlink control information scheduling a transmission from the cellular base station, the transmission comprises one of: an aperiodic channel state information reference signal (CSI-RS) transmission for tracking; an aperiodic CSI-RS transmission for CSI acquisition; an aperiodic CSI-RS transmission for beam management; or a physical downlink shared channel (PDSCH) transmission) ; and
transmitting the aperiodic CSI-RS for reception at the UE in accordance with one of the first reported beam switch timing value or the second reported beam switch timing value based at least in part on one or more of whether a repetition is associated with the aperiodic CSI-RS (Zhang, [0122, 124] receive downlink control information scheduling a transmission from the cellular base station, wherein the transmission is scheduled at a delay of at least the antenna panel activation delay of the wireless device after the downlink control information is received. the transmission comprises one of: an aperiodic channel state information reference signal (CSI-RS) transmission for tracking [0099] When repetition for aperiodic CSI-RS is configured to be "on", the cellular base station may assume that additional delay is required by the wireless device for the aperiodic CSI-RS communication  and [0102] CSI-RS tracking may use panel already activated, the cellular base station may assume that no additional delay is required by the wireless device for the aperiodic CSI-RS communication).
Zhang does not explicitly disclose whether tracking reference signal (TRS) information is configured for the UE.
Matsumura from the same field of endeavor discloses receiving, from the base station, the aperiodic CSI-RS based at least in part on applying a beam indicated in the DCI in accordance with one of the first reported beam switch timing value or the second reported beam switch timing value, the one of the first reported beam switch timing value or the second reported beam switch timing value being based at least in part on one or more of whether tracking reference signal (TRS) information is configured for the UE (Matsumura, [0069, 71-73] when the scheduling offset of the AP-CSI-RS is greater than or equal to the beam switch timing reported by the UE, and when the value of the reported beam switch timing is any of 14, 28 and 48, the UE may expect to apply the QCL assumption in the indicated TCI state for the AP-CSI-RS resource in the CSI trigger state indicated by the CSI trigger (request) field of the DCI. timeDurationForQCL may take a value such as 7, 14, or 28 symbols, the QCL assumption of another DL signal described above may be applied to the AP-CSI-RS only when an NZP CSI-RS resource set that specifies the AP-CSI RS resource does not have higher layer parameters "trs-Info"
and "repetition"; In the NZP CSI-RS resource set in which trs-Info is set to true, it is sufficient if antenna ports of all NZP CSI-RS resources in the resource set are the same. The NZP CS I-RS resource set in which repetition is set to off need not be assumed by the UE that the NZP CSI-RS resource in the resource set is transmitted by the same downlink spatial domain transmission filter).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified antenna panel switching disclosed by Zhang and tracking reference signal transmission disclosed by Matsumura with a motivation to make this modification in order to dynamically trigger CSI reporting while efficiently using RS resources and uplink channel resources (Matsumura, [0057]).	
Regarding claim 14, Zhang discloses wherein the first reported beam switch timing value or the second reported beam switch timing value indicates a minimum quantity of symbols between the DCI and the aperiodic CSI-RS (Zhang, [0083] the wireless device may provide an indication to the cellular base station of an antenna panel activation delay applicable to the wireless device. The antenna panel activation delay indication may include a value indicative of a minimal length of time that the wireless device needs to activate an antenna panel of the wireless device that is not already active (i.e. first reported beam switch timing)).
Regarding claim 15, Zhang discloses wherein the DCI schedules the aperiodic CSI-RS (Zhang, [0122, 0124] receive downlink control information scheduling a transmission from the cellular base station, the transmission comprises one of: an aperiodic channel state information reference signal (CSI-RS) transmission for tracking; an aperiodic CSI-RS transmission for CSI acquisition; an aperiodic CSI-RS transmission for beam management; or a physical downlink shared channel (PDSCH) transmission).
Regarding claim 16, Zhang discloses the first reported beam switch timing value is one of 224 or 336 symbols (Zhang, [0097] the UE reports a value for the beamSwitchingTiming parameter that is above a certain threshold ( e.g., a value of 224 or 336 symbols, as one possibility)); and
the second reported beam switch timing value is one of 14, 28, or 48 symbols (Zhang, [0097] Indication of a value for the beamSwitchingTiming parameter that is above the specified threshold may also implicitly indicate a minimal scheduling offset value (e.g., one of {14, 28, 42}).
Regarding claim 17, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the first reported beam switch timing value based at least in part on the TRS  configuration not being configured for the UE and the repetition being on for the aperiodic CSI-RS (Zhang, [0099, 102] When repetition for aperiodic CSI-RS is configured to be "on", if the number of scheduled CSI-RS resources is greater than the number of beams per beam group supported by the UE, the cellular base station may assume that additional delay is required by the wireless device for the aperiodic CSI-RS communication in order to account for antenna panel activation).
Regarding claim 18, Zhang discloses performing a base station beam refinement based at least in part on the aperiodic CSI-RS (Zhang, [0101] determining a scheduling offset for an aperiodic CSI-RS transmission for beam management, according to some embodiments, if the triggered CSI transmission includes CSI-RS for UE beam refinement).
Regarding claim 19, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the second reported beam switch timing value based at least in part on the TRS configuration being configured for the UE (Zhang, [0102] aperiodic CSI-RS for tracking, as one possibility, it may be possible for a cellular base station to simply assume that no additional delay for antenna panel activation is required by a UE).
Regarding claim 20, Zhang discloses wherein the aperiodic CSI-RS serves as a TRS for the UE (Zhang, [0088] for an aperiodic channel state information reference signal (CSI-RS) transmission for tracking).
Regarding claim 21, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the second reported beam switch timing value based at least in part on the TRS configuration not being configured for the UE and the repetition being off for the aperiodic CSI-RS (Zhang, [0102] In not all of the conditions evaluated in step 1002 are valid, in 1006, the cellular base station may determine that the UE may not require additional time for antenna panel activation (i.e. second reported beam switch timing value)).
Regarding claim 22, Zhang discloses wherein the aperiodic CSI-RS is received based at least in part on applying the beam in accordance with the second reported beam switch timing value based at least in part on the TRS configuration not being configured for the UE and the repetition not being configured for the aperiodic CSI-RS (Zhang, [0102] In not all of the conditions evaluated in step 1002 are valid, in 1006, the cellular base station may determine that the UE may not require additional time for antenna panel activation (i.e. second reported beam switch timing value)).
Regarding claim 23, Zhang discloses receiving, from the UE, channel state information (CSI) feedback based at least in part on the aperiodic CSI-RS (Zhang, [0124] an aperiodic CSI-RS transmission for CSI acquisition).
Regarding claim 24, Zhang discloses comprising transmitting, to the UE, a high layer parameter, wherein the first reported beam switch timing value is based at least in part on the high layer parameter (Zhang, [0097] As one possibility, a 'beamSwitchingTiming' parameter may be defined and reported by a wireless device, for example when providing UE capability information, using RRC (i.e. high layer) signaling, and/or in any of various other ways).
Regarding claims 25-27 and 28-30, these claims recite "a user equipment (UE) for wireless communication" (Zhang, Fig. 3 106) and "a base station for wireless communication" (Zhang, Fig. 4 102) that disclose similar steps as recited by the method of claims 1-3 and 13-15, thus are rejected with the same rationale applied against claims 1-3 and 13-15 as presented above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415